DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for priority based on the International filing date of 10/26/2016 as noted in the written opinion of the International Searching Authority that has been submitted in English.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 7-9 and 11-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, independent claim 1 is directed to a system, independent claim 11 is directed to a method and independent claim 12 is directed to a storage medium for storing a program, which when considered together, do not include additional elements that are sufficient to amount to significantly more than an abstract idea.  Therefore, these claims fall within the four statutory categories of invention.
Claim 11 recites a method for conducting general business interactions of sales activities through payment processing by completing a sale with payment processing once a portable customer terminal and a shop terminal are determined to be within a threshold distance of one another.  Specifically, the claims recite:
A payment method, comprising: 
displaying code information…on a shop terminal, 5Application No. 16/344,795Docket NoRT-0636 … 
acquiring the shop ID from the code information by the portable customer terminal; 
…; sending the shop ID and portable customer terminal position information to a server from the portable customer terminal; receiving the shop ID and the customer terminal position information from the portable customer terminal on the server; requiring the shop terminal to send shop terminal position information for indicating a position of the shop terminal; … sending the shop terminal position information from the shop terminal to the server;  receiving shop terminal position information for indicating a position of the shop terminal on the server from the shop terminal; determining whether a distance between the position of the shop terminal indicated by the shop terminal position information and the position of the portable customer terminal indicated by the customer terminal position information is smaller than a threshold value; and Application No. 16/344,795Docket NoRT-0636executing payment processing for the shop based on a result of the determination; …: instructing the portable customer terminal and the shop terminal to connect to each other by short-range wireless communication; determining whether the shop terminal and the portable customer terminal are close to each other based on whether the shop terminal and the portable customer terminal can perform short-range wireless communication, and execute payment processing if the shop terminal and portable customer terminal are close to each other.

These method claims are grouped within the "certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (October, 2019)) because the claims involve a series of steps for sales activities through payment processing which is a process that is encompassed by the abstract idea of commercial interactions. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (October, 2019)).  Claim 11 does not include additional elements that integrate the abstract idea into a practical application (prong two of step 2A of the Alice/Mayo test) or that are sufficient to amount to significantly more than the abstract idea (step 2B of the Alice/Mayo test) because, there are no particular elements or structure beyond generic computer components being used in their ordinary capacity in claim 11 to perform the functions of displaying, acquiring, sending, receiving, determining, executing, instructing and perform[ing] as claim 11 is currently limited (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (October, 2019))
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (October, 2019)), the additional elements of the claims such as a shop terminal, portable customer terminal and server merely use a computer as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment. Specifically, the shop terminal, portable customer terminal and server performs the steps or functions of sales activities through payment processing.  The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer (or generic computer components such as a shop terminal, portable customer terminal and server) performing functions of displaying, acquiring, sending, receiving, determining, executing, instructing and perform[ing] that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, nor to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (October, 2019)), the additional elements of shop terminal, portable customer terminal and server to perform the steps of displaying, acquiring, sending, receiving, determining, executing, instructing and perform[ing] amounts to no more than using a computer or processor to automate and/or implement the abstract idea of commercial interactions for sales activities through payment processing.  As discussed above, taking the claim elements separately, shop terminal, portable customer terminal and server performs the steps or functions of sales activities through payment processing. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of commercial interactions for sales activities through payment processing. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(l)(A)(f) & (h)). Therefore, the claims are not patent eligible.
Independent claims 1 and 12 describe a system and non-transitory computer-readable information storage medium, respectively, performing functions of displaying, acquiring, sending, receiving, determining, executing, instructing and perform[ing] relating to payment processing without additional elements beyond generic computer components being used in their ordinary capacity, such as, a shop terminal, portable customer terminal and server that provide significantly more than the abstract idea of commercial interactions for sales activities through payment processing as noted in the method claims above.  Therefore, these independent claims are also not patent eligible.
Dependent claims 2-3, 7-9 and 13-16 further describe the abstract idea of commercial interactions for sales activities through payment processing. These dependent claims do not include additional elements to perform their respective functions of displaying, acquiring, sending, receiving, determining and executing beyond the generic computer components of a shop terminal, portable customer terminal and a server and as disclosed in their respective independent claims that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea.  Therefore, these dependent claims are also not patent eligible.  Further, the dependency of these claims on ineligible independent claim 1 also renders dependent claims 2-3, 7-9 and 13-16 as not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-3, 8-9, 11-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US Patent Application Publication 2019/0236580 A1) and in view of Park et al. (US Patent Application Publication 2005/0102233 A1).
Regarding Claim 1, Nakamura teaches:
A payment system, comprising:
a shop terminal that includes a first GPS sensor (See Nakamura ¶ [0061-0064] - describes a settlement system that uses GPS position information to identify locations of settlement terminals [shop terminals]),
a portable customer terminal that includes a camera and a second GPS sensor (See Nakamura ¶ [0061-0064] - describes a settlement system that uses GPS position information to identify locations of user terminals [portable customer terminals], wherein said user terminals are smartphones), and a server (See Nakamura ¶ [0061-0064] - describes a settlement system that uses a settlement device [which is being interpreted as a server for the purpose of examination as it is performing the same functions as the server of the claim limitations in the instant application] to collect and analyze position information from settlement terminals and user terminals):
(See Nakamura ¶ [0063-0065] - describes the system using unique identifiers for settlement terminals and [0204-0205] - describes multiple data used to comprise the settlement terminal ID, including at least a company name),



acquire customer terminal position information for indicating a position of the portable customer terminal by the second GPS sensor (See Nakamura ¶ [0061-0064] - describes a settlement system that uses GPS position information to identify locations of user terminals [portable customer terminals], wherein said user terminals are smartphones); and
send the shop ID and the customer terminal position information to the server (See Nakamura ¶ [0061-0064] - describes a settlement system that uses a settlement device [server] to collect and analyze position information from settlement terminals and user terminals),
wherein the server is configured to:
receive the shop ID and the customer terminal position information from the portable customer terminal (See Nakamura ¶ [0061-0065] - describes a settlement system that uses a settlement device [server] to collect and analyze position information from settlement terminals and user terminals and [0204-0205] - describes multiple data used to comprise the settlement terminal ID, including at least a company name); and 
require the shop terminal of the shop indicated by the shop ID to send shop terminal position information for indicating a position of the shop terminal (See Nakamura ¶ [0061-0065] - describes a settlement system that uses a settlement device [server] to collect and analyze position information from settlement terminals and user terminals and [0204-0205] - describes multiple data used to comprise the settlement terminal ID, including at least a company name);
wherein the shop terminal is configured to:
acquire the shop terminal position information by the first GPS sensor; and 
send the shop terminal position information to the server (See Nakamura ¶ [0061-0064] - describes a settlement system that uses a settlement device [server] to collect and analyze position information from settlement terminals and user terminals);
wherein the server is configured to:
receive shop terminal position information from the shop terminal;
determine whether a distance between the position of the shop terminal indicated by the shop terminal position information and the position of the portable customer terminal indicated by the customer terminal position information is smaller than a threshold value; and 
execute payment processing for the shop based on a result of the determination (See Nakamura ¶ [0061-0065] - describes a settlement system that uses a settlement device [server] to collect and analyze position information from a settlement terminal and a user terminal and allows transaction settlement/ payment to proceed if said settlement terminal and said user terminal are within a predetermined distance [threshold] relative to each other); wherein when the portable customer terminal position or the shop terminal position cannot be acquired, the server is configured to: 
instruct the portable customer terminal and the shop terminal to connect to each other by short-range wireless communication; 
determine whether the shop terminal and the portable customer terminal are close to each other based on whether the shop terminal and the portable customer terminal can perform short-range wireless communication, and 
execute payment processing if the shop terminal and portable customer terminal are close to each other (See Nakamura ¶ [0073] - describes the system using a network to allow communication between user terminals and settlement devices/ terminals, [0310] - describes data sharing between user terminals and settlement devices/ terminals over Bluetooth [a local area network] or infrared communication, which is also a type of short range wireless communication and [0329-0336] - describes the allowance or denial of said transaction settlement if location information is required as a condition of allowance, as well as that location information is optional to be required by a user and that said passwords [response to queries] are sufficient to satisfy settlement conditions if location information is not required/ provided or otherwise fails to be acquired).
Nakamura does not explicitly teach:
wherein the shop terminal is configured to display code information, wherein the portable customer terminal is configured to: detect the code information by the camera; acquire the shop ID from the code information.  This is taught by Park (See paragraphs [0018-0020] - describes a system comprising a vending machine (which can be a conventional food or product dispenser, an ATM or a point-of-sale terminal, among other types) with a display showing identifying information for said vending machine in the form of a barcode, wherein said code is scanned by a camera in a user device, such as a mobile phone, to establish a connection with a vendor server controlling the vending machine to complete a transaction over the internet).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a terminal code scanning by a user device feature to verify a user is located in proximity to a point-of-sale terminal in a system that processes transactions at several different terminal locations, thereby further enhancing the accuracy and reliability of said transaction processing system.
Regarding Claim 2, modified Nakamura teaches:
The payment system according to claim 1, wherein the server allows4 execution of the payment processing when it is determined that the distance is smaller than the threshold value, and prohibits execution of the payment processing when it is determined that the distance is equal to or larger than the threshold value (See Nakamura ¶ [0058-0059] - further describes the system restricting permission of settlement if the user terminal and settlement terminal are beyond a predetermined distance [threshold] from one another as determined by a settlement device [server]).
Regarding Claim 3, modified Nakamura teaches:
The payment system according to claim 1, wherein the server: 
allows execution of the payment processing when it is determined that the distance is smaller than the threshold value, and holds execution of the payment processing when it is determined that the distance is equal to or larger than the threshold value (See Nakamura ¶ [0058-0059] - further describes the system restricting permission of settlement if the user terminal and settlement terminal are beyond a predetermined distance [threshold] from one another as determined by a settlement device [server]), and 
issues a predetermined notification on at least one of the shop terminal or the portable customer terminal when execution of the payment processing (See Nakamura ¶ [0097] - describes the system sending notifications to a user terminal and a settlement terminal/ device of a successful settlement process), 
wherein the at least one of the shop terminal or the portable customer terminal is configured to receive an approval operation or a denial operation for the held payment processing when the predetermined notification is issued, and 
wherein the server allows execution of the held payment processing when the approval operation is received, and prohibits execution of the held payment processing when the denial operation is received (See Nakamura ¶ [0264-0269] - describes the system allowing a user to set, through the display of the user terminal, additional conditions for authenticating said user during transaction settlement comprising a payment location and a payment period, wherein said payment location is a proximity range between a user terminal and a settlement terminal, [0278-0283] - describes the payment period as a period time that payment with a one-time-password is valid, thereby allowing a holding period for transaction completion, [0330-0334] - describes the allowance or denial of said transaction settlement in more detail regarding user and settlement terminal locations, and [0342-0347] - describes the allowable time period for transaction settlement in more detail, as well as the possibility of using the one-time-password for multiple settlements at multiple settlement devices within a certain time period).
Regarding Claim 8, modified Nakamura teaches:
The payment system according to claim 1, 
6wherein the server determines the threshold value based on a type of the position detector of the shop terminal, which has detected the shop terminal position information, and a type of the position detector of the portable customer terminal which has detected the customer terminal position information (See Nakamura ¶ [0149] - describes the system using GPS to detect the position of a user terminal on Earth, [0206] - describes the system using GPS to determine the locations of settlement terminals and user terminals in the same manner and [0330-0334] - describes the allowance or denial of said transaction settlement in more detail regarding user and settlement terminal locations).
Regarding Claim 9, modified Nakamura teaches:
The payment system according to claim 1, wherein the server makes an inquiry as to whether to execute the payment processing in at least one of the shop terminal or the portable customer terminal when at least one of the shop terminal position information or the customer terminal position information has failed to be acquired (See Nakamura ¶ [0330-0335] - describes the allowance or denial of said transaction settlement if location information is required as a condition of allowance, as well as that location information is optional to be required by a user and that said passwords [response to queries] are sufficient to satisfy settlement conditions if location information is not required/ provided or otherwise fails to be acquired), 
wherein the at least one of the shop terminal or the portable customer terminal is configured to receive an approval operation or a denial operation for the payment processing when an inquiry has been made, and 
wherein the server allows execution of the payment processing when the approval operation is received, and prohibit execution of the payment processing when the denial operation is received (See Nakamura ¶ [0298] - describes the system using two unique passwords from a single user terminal for two unique transaction settlements, wherein said passwords are sent to two unique settlement terminals in response to requests from said settlement terminals and [0330-0335] - describes the allowance or denial of said transaction settlement if location information is required as a condition of allowance, as well as that location information is optional to be required by a user and that said passwords [response to queries] are sufficient to satisfy settlement conditions if location information is not required/ provided or otherwise fails to be acquired).
Regarding Claim 11, Nakamura teaches:
A payment method, comprising: 
(See Nakamura ¶ [0063-0065] - describes the system using unique identifiers for settlement terminals and [0204-0205] - describes multiple data used to comprise the settlement terminal ID, including at least a company name) 


acquiring portable customer terminal position information for indicating the position of the portable customer terminal by a GPS sensor included in the portable customer terminal (See Nakamura ¶ [0061-0064] - describes a settlement system that uses GPS position information to identify locations of user terminals [portable customer terminals], wherein said user terminals are smartphones); 
sending the shop ID and portable customer terminal position information to a server from the portable customer terminal; 
receiving the shop ID and the customer terminal position information from the portable customer terminal on the server (See Nakamura ¶ [0061-0065] - describes a settlement system that uses a settlement device [server] to collect and analyze position information from settlement terminals and user terminals and [0204-0205] - describes multiple data used to comprise the settlement terminal ID, including at least a company name and Fig. 20 - (S913-S921) - shows the user terminal sending ID and position information to the settlement device [server]); 
requiring the shop terminal to send shop terminal position information for indicating a position of the shop terminal (See Nakamura ¶ [0061-0065] - describes a settlement system that uses a settlement device [server] to collect and analyze position information from settlement terminals and user terminals and [0204-0205] - describes multiple data used to comprise the settlement terminal ID, including at least a company name); 
acquiring shop terminal position information on the shop terminal for indicating a position of a shop terminal from a GPS sensor included in the shop terminal; 
sending the shop terminal position information from the shop terminal to the server (See Nakamura ¶ [0061-0064] - describes a settlement system that uses a settlement device [server] to collect and analyze position information from settlement terminals and user terminals);  
receiving shop terminal position information for indicating a position of the shop terminal on the server from the shop terminal; 
determining whether a distance between the position of the shop terminal indicated by the shop terminal position information and the position of the portable customer terminal indicated by the customer terminal position information is smaller than a threshold value; and
Application No. 16/344,795Docket NoRT-0636executing payment processing for the shop based on a result of the determination (See Nakamura ¶ [0061-0065] - describes a settlement system that uses a settlement device [server] to collect and analyze position information from a settlement terminal and a user terminal and allows transaction settlement/ payment to proceed if said settlement terminal and said user terminal are within a predetermined distance [threshold] relative to each other); wherein when the portable customer terminal position or the shop terminal position cannot be acquired: 
instructing the portable customer terminal and the shop terminal to connect to each other by short-range wireless communication; 
determining whether the shop terminal and the portable customer terminal are close to each other based on whether the shop terminal and the portable customer terminal can perform short-range wireless communication, and 
execute payment processing if the shop terminal and portable customer terminal are close to each other (See Nakamura ¶ [0073] - describes the system using a network to allow communication between user terminals and settlement devices/ terminals, [0310] - describes data sharing between user terminals and settlement devices/ terminals over Bluetooth [a local area network] or infrared communication, which is also a type of short range wireless communication and [0329-0336] - describes the allowance or denial of said transaction settlement if location information is required as a condition of allowance, as well as that location information is optional to be required by a user and that said passwords [response to queries] are sufficient to satisfy settlement conditions if location information is not required/ provided or otherwise fails to be acquired).
Nakamura does not explicitly teach:
displaying code information... on a shop terminal, 5Application No. 16/344,795Docket NoRT-0636detecting the code information using a camera on a portable customer terminal; acquiring the shop ID from the code information by the portable customer terminal.  This is taught by Park (See paragraphs [0018-0020] - describes a system comprising a vending machine (which can be a conventional food or product dispenser, an ATM or a point-of-sale terminal, among other types) with a display showing identifying information for said vending machine in the form of a barcode, wherein said code is scanned by a camera in a user device, such as a mobile phone, to establish a connection with a vendor server controlling the vending machine to complete a transaction over the internet).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a terminal code scanning by a user device feature to verify a user is located in proximity to a point-of-sale terminal in a system that processes transactions at several different terminal locations, thereby further enhancing the accuracy and reliability of said transaction processing system.

Regarding Claim 12, Nakamura teaches:
	
A non-transitory computer-readable information storage medium for storing a program for causing a computer to: 
(See Nakamura ¶ [0063-0065] - describes the system using unique identifiers for settlement terminals and [0204-0205] - describes multiple data used to comprise the settlement terminal ID, including at least a company name) 


acquire portable customer terminal position information for indicating the position of the portable customer terminal by a GPS sensor included in the portable customer terminal (See Nakamura ¶ [0061-0064] - describes a settlement system that uses GPS position information to identify locations of user terminals [portable customer terminals], wherein said user terminals are smartphones); 
send the shop ID and portable customer terminal position information to a server from the portable customer terminal; 
receive the shop ID and the customer terminal position information from the portable customer terminal on the server (See Nakamura ¶ [0061-0065] - describes a settlement system that uses a settlement device [server] to collect and analyze position information from settlement terminals and user terminals and [0204-0205] - describes multiple data used to comprise the settlement terminal ID, including at least a company name and Fig. 20 - (S913-S921) - shows the user terminal sending ID and position information to the settlement device [server]); 
require the shop terminal to send shop terminal position information for indicating a position of the shop terminal (See Nakamura ¶ [0061-0065] - describes a settlement system that uses a settlement device [server] to collect and analyze position information from settlement terminals and user terminals and [0204-0205] - describes multiple data used to comprise the settlement terminal ID, including at least a company name); 
acquire shop terminal position information on the shop terminal for indicating a position of a shop terminal from a GPS sensor included in the shop terminal; send the shop terminal position information from the shop terminal to the server (See Nakamura ¶ [0061-0064] - describes a settlement system that uses a settlement device [server] to collect and analyze position information from settlement terminals and user terminals); 
receive shop terminal position information for indicating a position of the shop terminal on the server from the shop terminal; 7Application No. 16/344,795Docket NoRT-0636 
determine whether a distance between the position of the shop terminal indicated by the shop terminal position information and the position of the portable customer terminal indicated by the customer terminal position information is smaller than a threshold value; and 
execute payment processing for the shop based on a result of the determination (See Nakamura ¶ [0061-0065] - describes a settlement system that uses a settlement device [server] to collect and analyze position information from a settlement terminal and a user terminal and allows transaction settlement/ payment to proceed if said settlement terminal and said user terminal are within a predetermined distance [threshold] relative to each other); wherein when the portable customer terminal position or the shop terminal position cannot be acquired: 
instruct the portable customer terminal and the shop terminal to connect to each other by short-range wireless communication; 
determine whether the shop terminal and the portable customer terminal are close to each other based on whether the shop terminal and the portable customer terminal can perform short-range wireless communication, and 
execute payment processing if the shop terminal and portable customer terminal are close to each other (See Nakamura ¶ [0073] - describes the system using a network to allow communication between user terminals and settlement devices/ terminals, [0310] - describes data sharing between user terminals and settlement devices/ terminals over Bluetooth [a local area network] or infrared communication, which is also a type of short range wireless communication and [0329-0336] - describes the allowance or denial of said transaction settlement if location information is required as a condition of allowance, as well as that location information is optional to be required by a user and that said passwords [response to queries] are sufficient to satisfy settlement conditions if location information is not required/ provided or otherwise fails to be acquired).
Nakamura does not explicitly teach:
display code information... on a shop terminal, 5Application No. 16/344,795Docket NoRT-0636detect the code information using a camera on a portable customer terminal; acquire the shop ID from the code information by the portable customer terminal.  This is taught by Park (See paragraphs [0018-0020] - describes a system comprising a vending machine (which can be a conventional food or product dispenser, an ATM or a point-of-sale terminal, among other types) with a display showing identifying information for said vending machine in the form of a barcode, wherein said code is scanned by a camera in a user device, such as a mobile phone, to establish a connection with a vendor server controlling the vending machine to complete a transaction over the internet).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a terminal code scanning by a user device feature to verify a user is located in proximity to a point-of-sale terminal in a system that processes transactions at several different terminal locations, thereby further enhancing the accuracy and reliability of said transaction processing system.
Regarding Claim 13, modified Nakamura teaches:

The payment system according to claim 1, wherein the shop terminal and the portable customer terminal communicate via a short-range wireless connection (See Nakamura ¶ [0310] - describes data sharing between user terminals and settlement devices/ terminals over Bluetooth [a local area network] or infrared communication, which is also a type of short range wireless communication).
Regarding Claim 16, modified Nakamura teaches:
The payment system according to claim 1, wherein if the distance is greater than a threshold, the server holds execution of the payment processing pending approval by at least one of the shop terminal and the portable customer terminal (See Nakamura ¶ [0264-0269] - describes the system allowing a user to set, through the display of the user terminal, additional conditions for authenticating said user during transaction settlement comprising a payment location and a payment period, wherein said payment location is a proximity range between a user terminal and a settlement terminal, [0278-0283] - describes the payment period as a period time that payment with a one-time-password is valid, thereby allowing a holding period for transaction completion, [0330-0334] - describes the allowance or denial of said transaction settlement in more detail regarding user and settlement terminal locations, and [0342-0347] - describes the allowable time period for transaction settlement in more detail, as well as the possibility of using the one-time-password for multiple settlements at multiple settlement devices within a certain time period).  

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US Patent Application Publication 2019/0236580 A1) in view of Park et al. (US Patent Application Publication 2005/0102233 A1) and further in view of Bertagna (EE Times, How does a GPS tracking system work?, https://www.eetimes.com/how-does-a-gps-tracking-system-work/#, 10/26/2010).
Regarding Claim 7, modified Nakamura teaches:
The payment system according to claim 1, wherein the server determines the threshold value based on (See Nakamura ¶ [0061-0064] - describes a settlement system that uses a settlement device [server] to collect and analyze position information from settlement terminals and user terminals, wherein both settlement and user terminals use GPS sensors and [0330] - describes the system reducing the threshold distance between said terminals to increase the precision of said position information as well as increase the security of a transaction said terminals are attempting to execute).
modified Nakamura does not explicitly teach:
an intensity of a signal.  This is taught by Bertagna (See page 2: Mobile Phone Tracking - describes GPS tracking and location determination of GPS capable devices as dependent on measuring signal power levels, among other aspects).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate signal strength consideration in a device location tracking system when determining a location of a signal receiving device that is receiving said signal, thereby further enhancing the accuracy and reliability of said location tracking system.
Regarding Claim 14, modified Nakamura teaches:
The payment system according to claim 1, wherein the server changes the threshold value based on the (See Nakamura ¶ [0061-0064] - describes a settlement system that uses a settlement device [server] to collect and analyze position information from settlement terminals and user terminals, wherein both settlement and user terminals use GPS sensors and [0330] - describes the system reducing the threshold distance between said terminals to increase the precision of said position information as well as increase the security of a transaction said terminals are attempting to execute).
modified Nakamura does not explicitly teach:
signal intensity.  This is taught by Bertagna (See page 2: Mobile Phone Tracking - describes GPS tracking and location determination of GPS capable devices as dependent on measuring signal power levels, among other aspects).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate signal strength consideration in a device location tracking system when determining a location of a signal receiving device that is receiving said signal, thereby further enhancing the accuracy and reliability of said location tracking system.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US Patent Application Publication 2019/0236580 A1) in view of Park et al. (US Patent Application Publication 2005/0102233 A1) and further in view of Nazim (ResearchGate, Quick Response Code and ITS Use in Libraries: A Recent Trend, https://www.researchgate.net/publication/295584462_Quick_Response_Code_and_ITS_Use_in_Libraries_A_Recent_Trend, January, 2014).
Regarding Claim 15, modified Nakamura teaches:
The payment system according to claim 1, wherein the customer terminal is further configured to determine whether the code information has successfully been read (See Nakamura ¶ [0310] - describes the system using two-dimensional bar codes to transfer data between a settlement terminal and a user terminal and Park as cited in claim 1).
modified Nakamura does not explicitly teach:
by determining whether a finder pattern has been detected.  This is taught by Nazim (See page 4: 1st ¶ - describes QR codes as two-dimensional bar codes and page 7: Fig. 3 - describes finder patterns as part of a normal structure of a QR code).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate normal structure of a particular type of machine readable code in a system that uses, in part, information embedded in machine readable code to execute the functions of said system, thereby further enhancing the accuracy and reliability of said system.
Response to Remarks
Applicant's remarks filed 06/06/2022 have been fully considered but they are not persuasive. 
In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 112:
Claims 2-3 and 7-9 [10 is now cancelled] have been amended appropriately to remove the lack of antecedent basis regarding “the at least one processor”.  This rejection is withdrawn.
In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 101:  
In consideration of the amended claims and applicant’s remarks showing the claimed invention in independent claims 1, 11 and 12 as “confirming the legitimacy of payments based on confirming the location of the shop terminal and portable customer terminal when the communication environment is poor”, rather than an abstract idea, the rejection under 35 U.S.C. § 101 is sustained.  Independent claims 1, 11 and 12 do not specifically mention any particular structure, elements or discrete process beyond the use of generic computer components being used in their ordinary capacity to perform the functions of displaying, acquiring, sending, receiving, determining, executing, instructing and perform[ing] as described that facilitate the information exchange between the shop terminal, portable customer terminal and server of which the payment processing function depends, therefore, the processes of claims 1, 11 and 12 are not significantly more than an abstract idea.  Dependent claims 2-3, 7-9, 13 and 15-16 also do not show significantly more than an abstract idea as noted above. Dependent claim 14 uses GPS signal strength of a shop terminal to determine a threshold distance between said shop terminal and a portable customer terminal.  Applicant has previously asserted this is not merely using positional data, however, dependent claim 14 is not patent eligible due to its dependency on independent claim 1.
In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 103:  
As described above, the applicant’s claims are not patentable under 35 U.S.C. § 103 because it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate features from Park, Bertagna and Nazim in the invention of Nakamura, as a whole.  
Contrary to the applicant’s assertion that Nakamura does not "discuss the existence of short-range wireless communications between the devices as a means of confirming position when the GPS information from the devices has "failed to be acquired" as noted in independent claim 1, the cited sections of Nakamura do in fact teach these limitations by using Bluetooth [a known short-range wireless communication] to communicate between devices if position information [based on GPS] is not precise enough to establish the proximity of said devices to each other.  As such, the remaining claims 2-3, 7-9 and 11-16, either depending from claim 1 or comprising similar limitations as claim 1, are also not patentable for the reasons noted above.
The applicant is reminded that the citation of Nakamura, Park, Bertagna and Nazim needs to be considered as a whole, not just the sections cited by the examiner.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW S WERONSKI whose telephone number is (571)272-5802. The examiner can normally be reached M-F 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 5712703923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW S WERONSKI/Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687